DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 4/4/2022. Claims 5, 9 and 20 were cancelled.  Claims 1-4, 6-8, 10-19 and 21 are now pending in the application. 
2.	The previous objection to claim 1 is withdrawn in light of Applicant’s amendment and remarks.  

Claim Objections
3.	Claims 6 and 21 are objected to because of the following informalities: there is a comma missing between “thermoplastic olefin” and “thermoplastic polyamides” in line 3.  Appropriate correction is required.

Claim Analysis
4.	Summary of Claim 1:
A noise-reducing composition comprising  

a thermoplastic elastomer- wollastonite composite.

 
Claim Rejections - 35 USC § 102/103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4, 6, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hwang et al. (US PG Pub 2018/0001810 A1) as listed on the IDS dated 10/13/2021.
	Regarding claims 1 and 6, Hwang et al. teach a sound insulation material and a method for manufacturing a sound insulation material, wherein the sound insulation material comprises greater than 0 parts by weight to less than or equal to 25 parts by weight of wollastonite with respect to 100 parts by weight of the base resin including PE (polyethylene), wherein the sound insulation material reads on “noise reducing composition” and the base resin is taught by Hwang et al. to be a composite (Abstract) thereby reading on the “polymer-wollastonite composite” as required by the instant claim.
	Hwang et al. do not particularly teach the polyethylene is a thermoplastic elastomer.
	However, the instant specification defines the thermoplastic elastomers as:
“[0027] Thermoplastic elastomers exhibit both thermoplastic and elastomeric properties. Thermoplastic elastomers may be selected from thermoplastic polyurethane, thermoplastic vulcanizates, thermoplastic olefin, thermoplastic polyamides, thermoplastic styrenics, thermoplastic copolyester and combinations thereof. In certain embodiments, the thermoplastic elastomer according to the present invention is a recycled thermoplastic elastomer.”
As such, the polyethylene resin of Hwang et al. is interpreted to read on the “thermoplastic elastomer” of the instant claim, because the polyethylene resin is a thermoplastic olefin and thereby fits within the definition of thermoplastic elastomer as set forth in the instant specification [0027] and the instant claim 6. Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 4, Hwang et al. teach greater than 0 parts by weight to less than or equal to 25 parts by weight of wollastonite with respect to 100 parts by weight of the base resin (claim 27) thereby reading on the claimed range of from about 5 to about 50 weight percent.   
	Regarding claim 8, Hwang et al. teach the composition further comprising an antioxidant [0010].
	Regarding claims 10-11, Hwang et al. teach a carpet installed on a floor panel thereby reading on the article and the panel as required by the instant claim [0003].
	Regarding claim 12, Hwang et al teach the method for manufacturing a sound insulation material, wherein the method comprises the step of extrusion molding [0010].
	Regarding claims 13 and 14, Hwang et al. teach the method of reducing noise by installing a carpet in a vehicle (Abstract) thereby reading on the method and the device (vehicle) as required by the instant claim. 
 Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 7, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PG Pub 2018/0001810 A1) as listed on the IDS dated 10/13/2021 in view of Felegi, et al. (US PG Pub 2004/0062898 A1).
	Regarding claims 2, 7, 15-16, Hwang et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference.
	Hwang et al. do not particularly teach the particle size of the wollastonite. Hwang et al. are further silent on the amount as required by instant claim 7 and are further silent still on the device as required by instant claims 15-16.
	Felegi et al. teach an acoustical panel coating wherein the coating composition includes filler particles, binder and secondary particles, wherein the binder is a thermoplastic polymer [0021] and the secondary particles are wollastonite (claim 8, [0024]). Felegi et al. further teach the particle size of the secondary particles is in the range from about 0.1 to about 30 microns (thereby reading on the claimed range of about 1 to about 90 µm of claim 2) and can constitute from about 5% to about 55% on a dry solids basis of the coating composition [0024] (thereby overlapping the claimed range of about 40 to about 95 weight percent as required by instant claim 7). Felegi et al. further teach the acoustical panels are used in in HVAC systems [0012] (thereby reading on the device is an air conditioning unit as required by instant claims 15-16). Felegi et al. offer the motivation of using secondary particles such as wollastonite due to their ability to absorb and abate extraneous noise [0004]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the particle size and the amount of the wollastonite as disclosed by Felegi et al. in the composition of Hwang et al., and for HVAC applications as disclosed by Felegi et al. thereby arriving at the claimed invention.
	Regarding claims 3 and 18, Hwang et al. in view of Felegi et al. do not particularly teach the BET surface area as required by the instant claim.
	Hwang et al. teach the coatability of the composite is important and further teach the coating layer forming a uniform thickness having flowability [0050]. Therefore, the BET surface area of the wollastonite can be optimized to reach the desired flowability and uniform thickness of the coating composition. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative BET surface area of the wollastonite for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 17, Hwang et al. teach a panel [0003].
Regarding claims 19 and 21, Hwang et al. teach greater than 0 parts by weight to less than or equal to 25 parts by weight of wollastonite with respect to 100 parts by weight of the base resin ([0027], claim 27) thereby reading on the claimed range of from about 5 to about 50 weight percent, wherein the base resin is polyethylene (PE) thereby reading on the thermoplastic olefin as required by instant claim 21.

Response to Arguments
10.	 Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.  
Regarding the rejections over Hwang et al., Applicant states that Hwang et al. fails to teach or suggest a thermoplastic elastomer-wollastonite composite. However, the arguments do not particularly point out what part of the limitations of claim 1 Hwang fails to teach. In response, attention is drawn to the rejection of claim 1 as set forth above, wherein Hwang et al. teach a sound insulation material , wherein the sound insulation material comprises greater than 0 parts by weight to less than or equal to 25 parts by weight of wollastonite with respect to 100 parts by weight of the base resin including PE (polyethylene), wherein the sound insulation material reads on “noise reducing composition” and the base resin is taught by Hwang et al. to be a composite (Abstract) thereby reading on the “polymer-wollastonite composite” as required by the instant claim. The polyethylene of Hwang et al. is interpreted to read on the thermoplastic elastomer of the instant claim as it meets the definition of thermoplastic elastomer as set forth in the instant specification para [0027].
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763